rosemarie e harrison petitioner v commissioner of internal revenue respondent docket no filed date p a citizen of the federal republic of germany and a resi- dent alien of the united_states was employed in the united_states by the federal republic of germany office of defense administration u s a and canada and received wages during p claims her wages were exempt from u s taxation under sec_893 and the agreement between the parties to the north atlantic treaty regarding the status of their forces nato sofa date u s t held p’s wages are not exempt from taxation under sec_893 held further p does not benefit from the provi- sions of nato sofa rosemarie e harrison pro_se matthew s reddington for respondent marvel judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure dollar_figure and verdate 0ct jun jkt po frm fmt sfmt v files harrison sheila harrison v commissioner dollar_figure for and respectively and an addi- tion to tax under sec_6651 of dollar_figure for after a concession the sole issue for decision is whether peti- tioner’s wages paid_by the federal republic of germany germany office of defense administration u s a and canada german defense administration are exempt from taxation under sec_893 or the agreement between the parties to the north atlantic treaty regarding the status of their forces nato sofa date u s t findings_of_fact some of the facts have been stipulated the stipulation of facts is incorporated herein by this reference petitioner resided in virginia when she filed her petition i background petitioner came to the united_states in the 1970s during the years at issue petitioner was a citizen of germany and a permanent resident_of_the_united_states as a permanent resident_of_the_united_states she held a u s permanent resident card green card see immigration and nationality act ina ch sec_264 sec_66 stat pincite the green card permits petitioner to reside in the united_states the parties stipulated and we find on the basis of the record as a whole that during the years at issue petitioner ordinarily was resident in the united_states on date petitioner began her employment with the german defense administration in reston virginia the german defense administration is a miscellaneous foreign government office mfgo as classified by the u s depart- ment of state in its listing of german missions dated date the u s department of state did not issue a cer- unless otherwise indicated section references are to the internal_revenue_code code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar respondent concedes that petitioner timely filed her return for and that therefore she is not liable for the sec_6651 addition_to_tax mfgo is a designation that the u s department of state uses to categorize a foreign gov- ernment entity or operation that is not part of or does not carry out diplomatic or consular oper- ations employees of an mfgo are not diplomats or consular employees petitioner’s employment contract identifies her employer as the german armed_forces com- mand united_states and canada german armed_forces command petitioner testified that her employer was the german armed_forces command however petitioner’s forms w-2 wage and tax statement and the parties’ stipulations identify the german defense adminis- continued verdate 0ct jun jkt po frm fmt sfmt v files harrison sheila united_states tax_court reports tification under sec_893 see infra p to the ger- man defense administration petitioner was employed by the german defense adminis- tration as a local hire personnel her place of work was at dulles international airport in sterling virginia during the last years of her employment she held the position of administrative analyst and transportation specialist peti- tioner received wages from the german defense administra- tion of dollar_figure dollar_figure and dollar_figure for and respectively germany did not impose a tax on the wages that petitioner received from the german defense administration for the years at issue petitioner did not sign a waiver under sec_247 of the ina petitioner was retired as of the date of trial ii procedural history petitioner timely filed her federal_income_tax returns and attached to the returns letters stating that her salary was tax exempt under sec_893 in her letters to the internal_revenue_service irs she stated that the irs had ruled on her tax-exempt status in a letter dated date in the notice_of_deficiency respondent determined that petitioner’s wages were taxable i burden_of_proof opinion generally the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that they are erroneous see rule a 290_us_111 peti- tioner does not contend that sec_7491 shifts the burden_of_proof to respondent in any case we need not decide tration as her employer according to the listing of german missions of the u s department of state dated date the german armed_forces command is a mission separate from the german defense administration however both are classified as mfgos and our resolution of the issues in this case is unaffected by the different references to petitioner’s employer in the record petitioner’s employment contract refers to her position title as expeditor if an employee of a foreign government executes and files with the attorney_general the waiver under sec_247 of the ina the employee waives the exemption under sec_893 effective from the date of the waiver see sec_1_893-1 income_tax regs in the date letter the irs informed petitioner that the examination of her tax re- turn for resulted in no change in the tax reported verdate 0ct jun jkt po frm fmt sfmt v files harrison sheila harrison v commissioner whether sec_7491 applies to the material factual issues in this case because our resolution of the issues is based on the preponderance_of_the_evidence rather than on the alloca- tion of the burden_of_proof see 131_tc_185 ii taxation of petitioner’s wages as described above petitioner is a permanent resident_of_the_united_states a lawful permanent resident is an indi- vidual who has been lawfully granted the privilege of residing permanently in the united_states as an immigrant in accordance with the immigration laws sec_301 b - b proced admin regs because petitioner is a law- ful permanent resident_of_the_united_states she is treated as a resident_alien for federal_income_tax purposes see sec_7701 sec_301_7701_b_-1 proced admin regs resident aliens like other individual tax- payers must include compensation_for services such as wages in their gross_income see sec_61 petitioner however contends that her wages are exempt from taxation first she contends that her wages are exempt from tax under sec_893 pursuant to sec_893 com- pensation of employees of a foreign government or inter- national organization received for official services is exempt from tax if the employee is not a citizen_of_the_united_states in the case of an employee of a foreign govern- ment the services are of a character similar to those per- formed by u s government employees in foreign countries and in the case of an employee of a foreign government the foreign government grants an equivalent_exemption to u s government employees performing similar services in the foreign_country see also sec_1_893-1 income_tax regs sec_893 requires the secretary of state to certify to the secretary_of_the_treasury information with respect to the second and third conditions see also sec_1_893-1 income_tax regs however in 134_tc_190 we held that sec_893 does not require the u s department of state’s certification respondent concedes that petitioner meets the first condition in that she is not a citizen_of_the_united_states verdate 0ct jun jkt po frm fmt sfmt v files harrison sheila united_states tax_court reports as a condition of a claim of exemption by an employee of a foreign government on date the u s department of state issued a certification under sec_893 for the embassy of ger- many but the certification does not address german mfgos neither the embassy of germany nor the german defense administration requested the u s department of state to issue a sec_893 certification for the german defense administration and the u s department of state did not issue a certification with respect to the german defense administration although the u s department of state did not issue a cer- tification with respect to the german defense administration as sec_893 provides under abdel-fattah v commis- sioner t c pincite petitioner may still claim the exemp- tion under sec_893 if she establishes that she per- formed services of a character similar to those performed by u s government employees in foreign countries and that the german government grants an equivalent_exemption to u s government employees performing similar services in ger- many the record does not establish that the third condition for exemption the reciprocity condition is met with respect to petitioner the parties stipulated german income_tax law einkommensteuergesetz estg does not pro- vide an income_tax exemption for u s government employees who are permanent residents of germany as defined in sections and of the fiscal code of germany or abgabenordnung or for u s government employees working in germany who do not have diplomatic or consular ranking regardless of their residence status in germany the parties stipulated the relevant provisions of the german law the first relevant provision paragraph of sec_3 of the german income_tax law einkommensteuergesetz estg provides that tax-exempt_income includes the certification issued for the embassy of germany states that the government of germany exempts from taxation the salary and emoluments of employees of the u s government who are diplomatic representatives of the united_states an official assigned to them or persons in their service and are not german citizens or permanent residents or career consuls consulate employees or part of their staff that are u s citizens and either not permanent residents in germany or not engaged in trade or other remunerative activity out- side their official duties verdate 0ct jun jkt po frm fmt sfmt v files harrison sheila harrison v commissioner the salary and the payments a made to the diplomatic representatives of foreign states the officials assigned to them and persons in their service this shall not be applicable to german citizens or to persons permanently resident in their national territory b made to professional consular officers consular employees and their staff to the extent that they are members of the sending state this shall not be applicable to persons who are permanently resident in their national territory or practice a profession trade or other gainful occupation outside their office or service article of the fiscal code of germany states that persons are considered resident at the place at which they maintain a dwelling under circumstances from which it may be inferred that they will maintain and use such dwelling the german law therefore does not grant tax exemption to employees of foreign governments if the employees reside in germany permanently moreover the certification issued to the embassy of germany see supra note confirms the lack of reciprocity petitioner cites no other provision of the ger- man law that would permit exemption of wages of u s government employees from german income_tax if the employees reside permanently in germany petitioner does not dispute that she is a u s permanent resident she moved to the united_states in the 1970s and during the years at issue resided in the united_states under german tax law a u s government employee in her situa- tion ie a person employed by the u s government in ger- many who permanently resides in germany would not be able to treat her wages from the u s government as exempt from german tax we conclude that the reciprocity condition of sec_893 is not met with respect to petitioner and therefore her wages from the german defense administra- tion are not tax exempt under sec_893 the translation of the phrase rendered supra as to persons permanently resident in their national territory in the stipulated version of estg appears inaccurate and ambiguous this phrase should properly read as to persons residing permanently in germany we conclude so on the basis of an unofficial translation of sec_3 para a of estg by the translating divi- sion office of language services of the u s department of state translating division which is also in the record and to which petitioner did not object the translation by the translating division is attached to the action memo for deputy assistant secretary nebel-ds ofm dated date which was prepared during the certification process for the german embassy also in the record the second sentence of para a in the translation by the translating division reads as follows this does not apply to german nationals or to persons residing per- manently in germany verdate 0ct jun jkt po frm fmt sfmt v files harrison sheila united_states tax_court reports petitioner also contends that her wages are exempt from federal_income_tax under nato sofa petitioner asserts that she was a member of the civilian component of the ger- man military stationed in the united_states and that under article x paragraph of nato sofa her wages were tax exempt we disagree generally the code applies to a taxpayer with due regard to any applicable treaty obligation of the united_states sec_894 the united_states and germany are parties to nato sofa and we therefore consider whether petitioner is entitled to any_tax benefits under nato sofa article x paragraph of nato sofa provides in relevant part where the legal incidence of any form of taxation in the receiving state depends upon residence or domicile periods during which a member of a force or civilian component is in the territory of that state by reason solely of his being a member of such force or civilian component shall not be considered as periods of residence therein or as creating a change_of resi- dence or domicile for the purposes of such taxation members of a force or civilian component shall be exempt from taxation in the receiving state on the salary and emoluments paid to them as such members by the sending state or on any tangible movable property the presence of which in the receiving state is due solely to their temporary presence there nato sofa defines civilian component as the civilian per- sonnel accompanying a force of a contracting party who are in the employ of an armed service of that contracting party and who are not stateless persons nor nationals of any state which is not a party to the north atlantic treaty nor nationals of nor ordinarily resident in the state in which the force is located nato sofa art i sec_1 the german force is located in the united_states and petitioner a green card holder was ordinarily resident in the state in which the german force is located namely the united_states the parties agree that the following treaties do not permit petitioner to exclude her wages from income protocol amending the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes u s -ger date tax_treaties cch para convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes u s -ger date tax_treaties cch para vienna convention on consular relations and optional protocol on disputes date u s t vienna convention on diplomatic relations and optional protocol on disputes date u s t treaty of friendship commerce and navigation u s -ger date u s t agreement concerning friendship commerce and consular rights u s - ger date u s t treaty of friendship commerce and consular rights u s - ger date 44_stat_2132 verdate 0ct jun jkt po frm fmt sfmt v files harrison sheila harrison v commissioner during the years at issue accordingly she is not a part of the civilian component within the meaning of nato sofa and article x sec_1 of nato sofa does not apply to her petitioner also contends that she is entitled to relief because in cases that involved other employees of the ger- man defense administration the irs has conceded that their wages were not taxable petitioner introduced into evidence various correspondence which irs agents allegedly relied on in concluding that other taxpayers’ wages were not taxable petitioner also introduced into evidence stipulated decisions in two dockets in which her coworkers settled with the irs favorably in this court it is not clear however whether the taxpayers in those cases were also permanent residents of the united_states generally tax laws must be applied as uniformly as pos- sible see 247_us_350 however the commissioner is not required to offer a settlement to one taxpayer consistent with that offered to other similarly situated taxpayers absent proof that the taxpayer has been singled out for adverse treatment on the basis of impermissible considerations such as race or religion and absent contractual agreements to the contrary 110_tc_165 aff ’d without published opinion sub nom tucek v commis- sioner 198_f3d_259 10th cir and drake oil tech partners v commissioner 211_f3d_1277 10th cir in addition we apply the law to the facts of the case before us to determine the tax_liability of the taxpayer in the current case 65_tc_1014 h ow the commissioner may have treated other taxpayers has generally been considered irrelevant in making that determination id we therefore reject petitioner’s argument that the irs’ concessions in other cases or audits require us to hold for petitioner lastly petitioner contends that the irs audited several of her prior-year federal_income_tax returns and that in all prior audits the irs agreed with her position that her wages are tax exempt generally the commissioner is not estopped from adopting a different position for later years see 55_tc_28 accordingly we con- clude that respondent’s position in prior audits does not bar verdate 0ct jun jkt po frm fmt sfmt v files harrison sheila united_states tax_court reports him from later taking a different position regarding the tax- ability of petitioner’s wages in later years we have considered the remaining arguments made by the parties and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule f verdate 0ct jun jkt po frm fmt sfmt v files harrison sheila
